DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention II, claims 9-17, in the reply filed on 26 October 2021 is acknowledged.
Applicant's election with traverse of the Election of Species in the reply filed on 26 October 2021 is acknowledged.  The traversal is on the ground(s) that the figures indicated as distinct species are not different species.  This is found persuasive and the Election of Species is withdrawn.
The requirement for restriction is still deemed proper and is therefore made FINAL.
Claim Interpretation
Claim 9, lines 22-26, recites a clause beginning with the phrase “any identifiable linear path”. This limitation is considered to refer only to linear paths that may be identified, not to positively recite a linear path. It is within the scope of the claim as presently written that no identifiable linear path is present.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “wherein one of both of” in line 11, which appears to be a typographical error intending to recite “one or both of”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronnberg et al. (6,613,032) in view of Rocha (2018/0050484).
With respect to claim 9, Ronnberg discloses a disposable open-form diaper, as shown in figure 1, comprising a chassis comprising a liquid permeable topsheet, a liquid impermeable backsheet, and an absorbent core, as disclosed in column 7, lines 39-47. The diaper has a front waist region 2, a rear waist region 3, a crotch region 4, a longitudinal axis, and a lateral axis, as shown in figure 1. A fastening member is joined to the chassis in the rear waist region 3 including a first fastening component 10, 11, 12, 13 disposed thereon, as shown in figure 1. A second fastening component 6, 7, 8, 9 is disposed on the front waist region 2, as shown in figure 1. Both the first and second fastening components comprise a section of nonwoven web material, as disclosed in column 9, lines 39-44. The section of nonwoven web material comprises an array of 
Ronnberg discloses all aspects of the claimed invention with the exception of the nonwoven web material comprising filaments of polymeric material, the sections of loop material having a machine direction dimension of at least 20 mm, a cross direction dimension of at least 20 mm, and a surface area of at least 314 mm2, the loop material being bonded in a continuous loop-forming bond or pattern of discrete loop-forming bonds, and where in at least some of the hooks are thermally formed such that at least part of the array is integral with the nonwoven web material.
With respect to the sections of loop material having a machine direction dimension of at least 20 mm, a cross direction dimension of at least 20 mm, and a surface area of at least 314 mm2, Ronnberg shows in figure 1 the sections of loop material having dimensions X, Y, and Z, but remains silent as to the measurements of those dimensions. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the machine direction dimension of the sections of loop material of Ronnberg at least 20 mm, the cross direction dimension at least 20 mm, and the surface area at least 314 mm2, to achieve the predictable result of fastening areas that are large enough to make a secure engagement with their cooperating fasteners.
Rocha discloses hook and loop fastening material suitable for use in diapers, as disclosed in paragraph [0035], wherein sections of hooks and sections of loops are formed in a nonwoven fabric comprising polymeric material, as disclosed in paragraphs [0033], [0035] and [0084]. The sections of loops are formed by a continuous loop-
With respect to claim 10, the claim is drawn to any identifiable path, which has been determined to not be positively recited or required by the claim, and therefore the prior art anticipates the present claim.
With respect to claim 11, the backsheet of Ronnberg comprises the section of nonwoven material in the front waist region, as shown in figure 3.
With respect to claim 12, the section of nonwoven material of Ronnberg is attached to the backsheet in the front waist region, as shown in figure 3.
With respect to claim 13, Rocha teaches forming at least some of the hooks from a second polymeric material supplementing the nonwoven material in order to produce hooks having elastomeric properties, as disclosed in paragraph [0041]. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form at least some of the hooks of Ronnberg from a 
With respect to claim 17, the array of hooks 6 and 7 of Ronnberg is set back from the edges of the section of nonwoven web material 8, as shown in figure 1.
Allowable Subject Matter
Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Ronnberg and Rocha, do not disclose hooks formed at an angle of no more than 45 degrees, or hooks that hook over in differing directions. Ronnberg remains silent as to the details of the hooks, and Rocha shows in figures 1A-1D hooks that curve past 45 degrees and all hook over in the same direction. The prior art of record therefore does not disclose nor fairly suggest the claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication 2017/0196739 discloses a fastening tab comprising both hook and loop elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781